 
 
IV 
111th CONGRESS
1st Session
H. RES. 782 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2009 
Mr. Johnson of Georgia (for himself, Ms. Clarke, Mr. Connolly of Virginia, Mr. Davis of Alabama, Ms. Giffords, Mr. Griffith, Mr. Hall of New York, Mr. Himes, Ms. Hirono, Ms. Jackson-Lee of Texas, Mr. Minnick, Ms. Moore of Wisconsin, Mr. Payne, Mr. Pierluisi, Ms. Loretta Sanchez of California, Mr. Scott of Georgia, Mr. Meek of Florida, Mr. Smith of Texas, Mr. Perlmutter, Mr. Davis of Tennessee, Mr. Miller of North Carolina, Mr. Andrews, Ms. Woolsey, Mr. Broun of Georgia, Mr. Hare, Mr. Meeks of New York, Ms. Berkley, Mr. Engel, Ms. Wasserman Schultz, Ms. Bordallo, Mr. Al Green of Texas, Mr. Lewis of Georgia, Mr. Delahunt, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Demanding that the Government of Iran immediately disclose the existence of any additional nuclear-related facilities and provide unfettered access to its Qom enrichment facility. 
 
 
Whereas the Government of Iran’s nuclear weapons program threatens the United States, U.S. allies, the global nonproliferation regime, and stability in the Middle East and Central Asia; 
Whereas the International Atomic Energy Agency (IAEA) has repeatedly called attention to Iran's unlawful nuclear activities, and, as a result, the United Nations Security Council has adopted sanctions to encourage the Government of Iran to cease those activities and comply with its obligations under the Treaty on the Non-Proliferation of Nuclear Weapons (commonly known as the Nuclear Non-Proliferation Treaty); 
Whereas Iran has engaged in a pattern of deception and evasion while the international community has sought to ensure in good faith that Iran does not develop nuclear weapons; 
Whereas not until September 21, 2009, did the Government of Iran inform the IAEA of its covert enrichment facility near Qom; 
Whereas the Government of Iran has labored to conceal the existence and purpose of the Qom facility while at the same time claiming that its nuclear program has been fully disclosed to the IAEA; and 
Whereas the size and configuration of the Qom facility raises credible suspicion that it is designed for enrichment associated with a military nuclear program: Now, therefore, be it 
 
That the House of Representatives— 
(1)demands that the Government of Iran immediately disclose the existence of any additional nuclear-related facilities;  
(2)urges the International Atomic Energy Agency (IAEA) to proceed as soon as possible with inspections of the Qom enrichment facility; and  
(3)insists that the Government of Iran provide IAEA inspectors immediate and unfettered access to its Qom facility and any other such facilities not yet disclosed. 
 
